Title: To Thomas Jefferson from Marc Antoine Jullien, 12 May 1823
From: Jullien, Marc Antoine
To: Jefferson, Thomas


                            Monsieur,
                            
                                Paris,
                                le 12 Mai 1823.
                            
                        Je profite du départ de votre illustre et respectable Compatriote Mr Gallatin, qui retourne aux Etats-unis et que nous espérons bien voir revenir en france l’année prochaine, pour vous envoyer quelques extraits de notre Revue Encyclopédique, sorte de Journal central de la civilisation, qui parait mériter, sous ce rapport, que les hommes de bien, les vrais philantropes et les hommes éclairés de tous les pays, lui accordent quelque intérêt.Nous n’avons pu établir encore des relations régulières et suivies aux Etats-unis d’Amérique, où nous aurions besoin d’avoir un ou deux bons Correspondans qui nous tiendraient au courant de l’état des sciences, des arts industriels, de la Littérature, des Beaux-arts, dans ces lointaines et intéressantes contrées, et qui nous feraient connaître également, ainsi qu’à nos lecteurs, les principaux voyages Scientifiques et leurs résultats, les travaux des Sociétés Savantes et littéraires ou de bien public, les principaux établissemens d’utilité publique, les inventions et découvertes dignes d’attention, les progrès de l’instruction, de l’industrie, des bateaux à vapeur, de l’éclairage par le gaz, etc. etc.  Des notices nécrologiques Sur les hommes distingués et utiles, des annonces Bibliographiques, plus ou moins étendues, suivant l’importance des ouvrages, Sur les livres récemment publiés, des renseignemens Sur l’abolition progressive de l’esclavage, Sur l’amélioration du sort des classes pauvres, Sur les écoles, les institutions d’aveugles, des sourds-muets, les prisons et maisons de correction, les hôpitaux, les maisons d’aliénés, les retraites assurées à la vieillesse ou à l’infortune, les caisses d’epargnes et de prévoyance, les Caisses d’assurance contre les incendies et contre les divers accidens qui menacent toujours et affligent trop Souvent la triste humanité ; enfin, des aperçus fidèles de tout ce qui caractérise la marche et les bienfaits de la Civilisation, non Seulement dans les Etats-unis, mais aussi dans les vastes contrées du Continent américain, dont les efforts pour resaissir l’indépendance et pour obtenir une Sage liberté et une bonne législation Sont peu connus et mal appréciés dans notre vieille Europe, auraient à la fois un grand intérêt pour les lecteurs de la Revue Encyclopédique, et serviraient à perfectionner l’exécution du plan de ce Recueil, et offriraient en même tems aux Américains l’occasion de bien faire connaître leur pays et de donner souvent des leçons et des exemples utiles aux nations Européennes.  Le Tableau vivant et animé de la jeune et belle Amérique serait présenté avec fruit à ce malheureux continent où quelques ames généreuses, jeunes d’énergie, vieilles d’expérience, flétries par le sentiment profond des malheurs et des dangers publics, luttent avec courage contre d’anciens abus, contre des préjugés invétérés, contre l’égoïsme et les vices de classes autrefois privilégiées et dominantes qui voudraient étouffer à leur profit la raison et la liberté.Présenter et faire circuler des idées saines, des vues utiles, des faits instructifs ; établir une sorte d’enseignement mutuel des nations rapprochées et comparées; appeler et réunir dans un rendez-vous commun les hommes de bien et les hommes instruits de tous les pays, véritables représentans de la cause Sainte de la Civilisation et de l’humanité ; faire goûter les vérités que nous voulons répandre, en leur conservant toujours ce caractère de modération et de tolérance qui est propre à calmer les passions haineuses et à ramener les hommes prévenus ou trompés et les adversaires les plus obstinés, mais qui sont de bonne foi ; rendre les résultats des travaux Scientifiques facilement accessibles à toutes les classes de lecteurs : tels sont les principaux objets que nousnous proposons, dans nos publication mensuelles.Je vous prie, Monsieur, sous les auspices de l’honorable représentant de votre patrie, Mr. Gallatin, de vous associer à nos efforts, Sans Sortir vous-même de la sphère de vos occupations habituelles, et de nous envoyer ; Sous le couvert de la Légation américaine à Paris, des Communications qui puissent concourir au plan et au but que je viens de vous exposer.Agréez, Monsieur, les assurances de ma considération la plus distinguée et de mon estime respectueuse
                            Jullien, de 
                        Parisp.  s.  j’ai eu l’honneur, Monsieur, de vous remercier des notes que vous avez bien voulu m’envoyer sur votre illustre ami le Général Kosciuszko.  J’espère vous envoyer bientôt une nouvelle édition de la notice sur sa vie. Editors’ Translation
                            Sir,
                            
                                Paris
                                May 12, 1823
                            
                        I am taking advantage of the departure of your illustrious and respectable Fellow Citizen Mr. Gallatin, who is returning to the United-States, and whom we hope to see come back to france next year, to send you a few excerpts from our Encyclopedic Review, a kind of Journal Central to Civilization, which appears to deserve, in this respect, the attention of good men, true philanthropists and enlightened men of all countries.We have not yet been able to establish regular and sustained communications with the United-States of America, where we would need one or two good Collaborators who would keep us informed regarding the state of science, industrial arts, Literature, Fine arts, in these far-away and interesting regions, and who would also make known to us, as well as to our readers, the principal scientific travels and their results, the works of Learned and Literary Societies, or public utility Societies, the main establishments of public utility, inventions and discoveries worthy of attention, the progress of education, of industry, of steam boats, of gas light, etc. etc.   Obituaries of distinguished and useful men, bibliographical notes, more or less extensive, according to the importance of the books, on recently published books, information on the progressive abolition of slavery, on the improvement of the fate of the poor classes, on schools, on establishments for blind people, for deaf and dumb people, prisons and penal houses, hospitals, insane asylums, pensions guarantied in the event of old age or misfortune, credits unions, insurance Companies for fire and various accidents that always threaten and too often plague unfortunate humanity; finally, realistic overviews of everything that characterizes the march and the benefits of Civilization, not only in the United-States, but also in the vast regions of the American Continent, whose efforts to regain independence and to obtain a wise freedom and a good legislation are little known and badly appreciated in our old Europe, would be of great interest to the readers of the Encyclopedic Review, and would also serve to perfect the execution of the plan of this Compilation, and at the same time it would offer to Americans the opportunity to make their country better-known and to often provide lessons and useful examples to European nations.  The lively Tableau of young and beautiful America would be presented fruitfully to this unfortunate continent where a few generous souls, young in energy, old in experience, wounded by the deep feelings of misfortunes and public dangers, fight with courage against old abuses, against inveterate abuses, against the selfishness and the vices of the class formerly privileged and dominant, that would like to smother to their own advantage reason and freedom.To present and to circulate sane ideas, useful views, educational facts, to establish a kind of mutual education of similar nations and , to call and to gather in a common reunion good men and educated men from all countries, real representatives of the holy cause of Civilization and of humanity; to give a taste of the truths we want to spread, while always keeping in them this character of moderation and tolerance which is suitable in calming hateful passions and in bringing back prejudiced or deceived men and the most obstinate adversaries, but who are in good faith; to make the results of scientific works easily accessible to all classes of readers: such are the main objectives we set for ourselves in our monthly publications.Please, Sir, I request, under the auspices of the honorable representative of your fatherland, Mr. Gallatin, that you join us in our efforts, without leaving the sphere of your usual occupations, and that you send us, under cover of the American Legation in Paris, Communications that could collaborate with the objectives and to the goals I have just presented to you.Please, Sir, accept the assurance of my most distinguished consideration and of my respects.
                            Jullien, from 
                        ParisP.  S.  I have had the honor, Sir, to thank you for the notes you were kind enough to send me regarding your illustrious friend General Kosciuszko.  I hope to send you soon a new edition of the biographical notice on his life.